Opinions of the United
1996 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-17-1996

Fowler v. US Parole Comm
Precedential or Non-Precedential:

Docket 95-5226




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1996

Recommended Citation
"Fowler v. US Parole Comm" (1996). 1996 Decisions. Paper 67.
http://digitalcommons.law.villanova.edu/thirdcircuit_1996/67


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1996 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT



                            No. 95-5226




                           KEVIN FOWLER,

                                           Appellant
                                           v.

                  UNITED STATES PAROLE COMMISSION,

                                           Appellee.



           APPEAL FROM THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY
                   (D.C. Civ. No. 95-cv-00754)
          District Judge: Honorable Clarkson S. Fisher



                     Argued: February 8, 1996
        Before:   BECKER, ROTH and McKEE, Circuit Judges
                     (Filed September 4, 1996)




         ORDER AMENDING OPINION FILED SEPTEMBER 4, 1996



     Upon reviewing the submission of counsel for appellee,
United States Parole Commission, it is hereby ordered that the
opinion filed in this case on September 4, 1996, be amended as
follows:
     1. The first sentence of the opinion on page 2 which reads
"Defendant-appellant Kevin Fowler appeals from an order of the
United States District Court for the District of New Jersey
denying his petition for habeas corpus relief under 28 U.S.C. §
2255." is to be deleted and replaced with the following:
"Defendant-appellant Kevin Fowler appeals from an order of the
United States District Court for the District of New Jersey
denying his petition for habeas corpus relief under 28 U.S.C. §
2241.";
     2. The first sentence of the last paragraph of page 3 of the
opinion which reads "We have jurisdiction pursuant to 28 U.S.C.
§§ 2255 and 1291." is to be deleted and replaced with the
following: "We have jurisdiction pursuant to 28 U.S.C. §§ 2241
and 1291."
     IT IS SO ORDERED.

                                 By the Court:

                                 /s/ Theodore A. McKee
                                 McKee, Circuit Judge


DATED: September 17, 1996